DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendments submitted on 11/21/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,2,4,5,10-11,23,26,28,29,34 are amended, claims 3, 6-9 12-22, 25 ,27, 30-33 ,35-36 are canceled and 37-40 are new.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 10, 11,23,26, 28, 29,34 and 37- 40 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Shirdel et al. (US 20160281494 A1), (hereinafter Shirdel).
Regarding independent claim 1 Shirdel teaches a method of estimating flowrate of a fluid in a pipeline, comprising (Para [0012], “to determine a steam injection flow profile for the steam injection and associating each selected algorithm with a weight”): 
	obtaining acoustic data and flowrate data from a pipeline, wherein the acoustic data is indicative of acoustics of the fluid at a first position in the pipeline (Para 0154, At 570, the HSITF 400 may be used to generate flow loop data including steam flow acoustic and temperature patterns, heat loss coefficients, pressure differences for steam flow in pipe, nozzle, and slotted liner derived from fiber optic measurements, point measurement devices, or any combination thereof for use in flow diagnosis and flow profiling methods (discussed further at 565 and 590 respectively.” Para 157 discuss flow rate), and wherein the flowrate data is indicative of the flowrate of the fluid at the first position in the pipeline (Para 158, “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network) or classification methods (such as unsupervised learning methods) are applied to find the relationships of system inputs such as flow geometry, valve positions, tubing and annulus pressures, steam qualities, and flow rates to system outputs such as temperature and acoustic observations”);
	 inputting the acoustic data and the flowrate data to a machine learning model (Para 158, “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network) or classification methods (such as unsupervised learning methods) are applied to find the relationships of system inputs such as flow geometry, valve positions, tubing and annulus pressures, steam qualities, and flow rates to system outputs such as temperature and acoustic observations”);
 generating, using the machine learning model, a correlation between the acoustic data and the flowrate data (Para 158, “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network) or classification methods (such as unsupervised learning methods) are applied to find the relationships of system inputs such as flow geometry, valve positions, tubing and annulus pressures, steam qualities, and flow rates to system outputs such as temperature and acoustic observations and characteristic features.”); 
	obtaining further acoustic data from the pipeline, wherein the further acoustic data from the pipeline is indicative of acoustics of the fluid at a second position in the pipeline, wherein the first position and the second position are different positions (Paragraph [0125] – “The acoustic surveillance data is collected within a certain sampling frequency (e.g., 12 KHz) to effectively capture the flow noise behavior in a wide range of frequencies (e.g., 0.3-6000 Hz) along the wellbore 105 from the surface 140 to the end of fiber 186 in the wellbore 105 or in the steam injection portion of the wellbore 105. Also look at Fig 2A-2C)”); and 
	estimating, based on the correlation and based on the further acoustic data, the flowrate of the fluid at the second position in the pipeline (According to para 157 any previous data from database can be used to determine flow profile or flow condition from any location)

Regarding independent claim 11 Shirdel teaches a non-transitory computer-readable medium having instructions stored thereon, the instructions configured when read by a computer to cause the computer to perform a method comprising (Fig 5)
	obtaining acoustic data and flowrate data from a pipeline, wherein the acoustic data is indicative of acoustics of the fluid at a first position in the pipeline (Para 0154, At 570, the HSITF 400 may be used to generate flow loop data including steam flow acoustic and temperature patterns, heat loss coefficients, pressure differences for steam flow in pipe, nozzle, and slotted liner derived from fiber optic measurements, point measurement devices, or any combination thereof for use in flow diagnosis and flow profiling methods (discussed further at 565 and 590 respectively.” Para 157 discuss flow rate), and wherein the flowrate data is indicative of the flowrate of the fluid at the first position in the pipeline (Para 158, “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network) or classification methods (such as unsupervised learning methods) are applied to find the relationships of system inputs such as flow geometry, valve positions, tubing and annulus pressures, steam qualities, and flow rates to system outputs such as temperature and acoustic observations”);
	 inputting the acoustic data and the flowrate data to a machine learning model (Para 158, “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network) or classification methods (such as unsupervised learning methods) are applied to find the relationships of system inputs such as flow geometry, valve positions, tubing and annulus pressures, steam qualities, and flow rates to system outputs such as temperature and acoustic observations”);
 generating, using the machine learning model, a correlation between the acoustic data and the flowrate data (Para 158, “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network) or classification methods (such as unsupervised learning methods) are applied to find the relationships of system inputs such as flow geometry, valve positions, tubing and annulus pressures, steam qualities, and flow rates to system outputs such as temperature and acoustic observations and characteristic features.”); 
	obtaining further acoustic data from the pipeline, wherein the further acoustic data from the pipeline is indicative of acoustics of the fluid at a second position in the pipeline (Para 125, discussing acoustic data collection from different points of the wellbore), wherein the first position and the second position are different positions (Para 65 discusses about different segments of the well bore. First segment and second segment read on first and second position); and 
	estimating, based on the correlation and based on the further acoustic data, the flowrate of the fluid at the second position in the pipeline (According to para 157 any previous data from database can be used to determine flow profile or flow condition from any location)

Regarding independent claim 23 Shirdel teaches a system for estimating flowrate of a fluid in a pipeline, comprising: an optical fiber positioned in acoustic proximity to the pipeline ( Para [0049], “The high-confidence steam injection flow profiles are determined based upon convergence of multiple computational algorithms using an approach that works robustly with liner, casing and tubing (i.e. pipeline) deployed fiber optic surveillance and conformance control systems”)  and configured to detect acoustic  from the pipeline ( Fig 1 B, Para[0066]); an optical interrogator optically coupled to the optical fiber (Para[0073], “The capillary tubing houses at least one optical fiber, with each optical fiber including one or more sensing points at various locations along the optical fiber. Those fibers may include, but are not limited to: a single mode fiber used for distributed acoustic sensing (“DAS) (i.e. optical interrogator)”) and configured to convert the detected acoustics into acoustic data (Para [0089], “acoustic noise”) wherein the acoustic data is indicative of acoustics of the fluid at a first position in the pipeline (Para 157 -158); and 
	one or more processors communicative with the optical interrogator and configured to (Para [0087], “A DAS system is used for DAS sensing as part of a fiber optic Surveillance system, whereby a single length of longitudinal fiber (hereinafter DAS fiber) is optically interrogated by one or more input pulses, to provide Substantially continuous sensing of vibrational activity along its length.): 
	 input the acoustic data and the flowrate data to a machine learning model (Para 158, “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network) or classification methods (such as unsupervised learning methods) are applied to find the relationships of system inputs such as flow geometry, valve positions, tubing and annulus pressures, steam qualities, and flow rates to system outputs such as temperature and acoustic observations”);
	 generate, using the machine learning model, a correlation between the acoustic data and the flowrate data (Para 158, “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial Neural Network) or classification methods (such as unsupervised learning methods) are applied to find the relationships of system inputs such as flow geometry, valve positions, tubing and annulus pressures, steam qualities, and flow rates to system outputs such as temperature and acoustic observations and characteristic features.”); 
	estimate, based on the correlation and based on the further acoustic data, the flowrate of the fluid at the second position in the pipeline (According to para 157 any previous data from database can be used to determine flow profile or flow condition from any location)

Regarding Claim 2, 26 and 37 Shirdel teaches the method of claim 1,23 and 11 respectively.
	Shirdel further teaches wherein the acoustic data is processed such that at least some of the acoustic data is transformed from a time domain into a frequency domain (Para [0210], “to convert the data from space-time domain to wavenumber-frequency domain using 2D Fourier Transform”).  
Regarding Claim 4 and 28 Shirdel teaches the method of claim 1 and 23 respectively.
	Shirdel further teaches wherein the acoustic data comprises acoustic data as a function of a position along the pipeline (Para [0087], “optical fiber 186 of capillary tubing 180 in FIG. 1B may be the DAS fiber. The DAS system also comprises a DAS interrogation box connected to the DAS fiber at the surface. The term “acoustic” shall be taken to mean any type of mechanical vibration or pressure wave, including seismic waves and sounds from sub-Hertz to 20 KHz. Optical pulses are launched into the DAS fiber and the radiation backscattered from within the DAS fiber is detected and analyzed. Rayleigh backscattering analysis is used to quantify vibration, seismic waves, or sound.” Also based on Para [0088], “analyzing the radiation backscattered within the DAS fiber, the DAS fiber can effectively be divided into a plurality of discrete sensing portions (i.e. position) which may be (but do not have to be) contiguous. Within each discrete sensing portion, mechanical vibrations of the DAS fiber, for instance from acoustic sources, cause a variation in the amount of Rayleigh backscatter from that portion. This variation can be detected and analyzed and used to give a measure of the acoustic spectrum intensity of disturbance of the DAS fiber at that sensing portion (i.e. function of position)”).

Regarding Claim 5 and 29 Shirdel teaches the method of claim 1 and 23 respectively.
	Shirdel further teaches wherein the machine learning model comprises an artificial neural network (Para [0158], “In one embodiment, steam flow acoustic and temperature observations are collected for various flow conditions in the HSITF. Regression methods (such Least Square or Artificial neural network)”).

Regarding Claim 10,34 and 40 Shirdel teaches the method of claim 1,23 and 11 respectively.
	Shirdel further teaches further comprising identifying a leak in the pipeline by comparing the flowrate of the fluid at a first position in the pipeline to the estimation of flowrate of the fluid at a second position in the pipeline (Para [0171], “In one embodiment, the acoustic surveillance data can also be used to detect the orifice noises in high frequency ranges to identify the tubing steam leakage or tubing cracks.” Also based on Para [0073], “At least one conduit in the wellbore, e.g., a metal tubing (i.e. pipeline), is to house the optical fibers (hereinafter “capillary tubing). The capillary tubing houses at least one optical fiber, with each optical fiber including one or more sensing points at various locations along the optical fiber).

Regarding Claim 38 Shirdel teaches the method of claim 11
	Shirdel further teaches wherein the acoustic data comprises acoustic data as a function of a position along the pipeline (Para 174, “In another embodiment, the flow diagnosis is applied to monitor Cyclic Steam Stimulation (CSS) and may be used to generate an assessment of effectiveness of injection and production cycles. In one embodiment, this assessment is generated by using the temperature profiles and acoustic surveillance data to detect wellbore segments with significant temperature changes and high acoustic noise levels which identify portions (i.e. the portion of position along the pipeline creates different acoustic effect. So acoustic data depends on the position of the pipe) of the formation that receive steam during the injection period and portions of the formation with increased production after heating.”)

Regarding Claim 39 Shirdel teaches the method of claim 11
	Shirdel further teaches wherein the machine learning model comprises an artificial neural network (PR 158 discusses regression methods such as artificial neural network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over  Shirdel et al. in view of Atkins et al. (US 20090022181) (hereinafter Atkins). 
 Regarding claim 24 Shirdel teaches the system of claim 23.
	Shirdel is silent with regards to wherein the optical fiber comprises a pair of fiber Bragg gratings tuned to substantially identical center wavelengths.
	Atkins teaches wherein the optical fiber comprises a pair of fiber Bragg gratings tuned (Abstract, “The embodiments of the invention provide an apparatus for optical spectral filtering and dispersion control for wavelength multiplexed laser sources using fiber Bragg gratings. More specifically, the apparatus includes a laser diode having a first end and a second end opposite the first end. The first end of the laser diode has a first semi-transparent portion; and, the second end of the laser diode has a second semi-transparent portion. The apparatus further includes an optical fiber connected to the second end of the laser diode”) to substantially identical center wavelengths (Para [0019], “The embodiments of the invention provide spectral control of the individual lasers that comprise a WDM or DWDM network, so
that their spectral content is better matched to the properties of an optical fiber and thus minimizes dispersion over long distances. It may also be possible to place center wavelengths closer together and thereby increase the information carrying capacity of the network.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the optical fiber comprises a pair of fiber Bragg gratings tuned to substantially identical center wavelengths as taught by Atkins into the fiber optic of Shirdel since the technique of Atkins is applied on fiber optic. Therefore, this technique of tuning to identical wavelength facilitate noise cancellation and proper optical communication increasing information carrying capacity of network (Atkins, Para [0019]- [0022]).
Response to Arguments
Applicant's arguments filed on 11/21/2022 have been fully considered
With regards to arguments related to “Claim rejection 102 and 103 rejection” are not persuasive. Examiner respectfully disagree for following reasons:
Applicant argues – “Shirdel does not teach or suggest correlating acoustics and flowrate at a first point in the pipeline and then estimating, based on acoustics at a second, different point in the pipeline, a flowrate of the fluid at the second point in the pipeline.”
Examiner respectfully disagree for following reason:
Shirdel teaches different segments of same pipe 100 and first segment and second segment read on the first and second point (Check Fig 1 A). As presented in Fig 2A-1 the element 180 passes through multiple points in the pipeline and the drawing shows it clearly. This art also discusses about distributed acoustic sensing in para 73. According to Para 159 there is a relationship between “flow rate” and “acoustic observation”
Based on para 157 there is database of measured flow rate and acoustic measurement (considered first) which can be used to estimate various flow condition and profile for tubing (second data).
Thus, the prior art clearly teaches the limitations.
So, the rejection is maintained.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Patel et al. (US 20100313958 A1) – This at teaches pipeline monitoring system with wireless sensors which can collect flow data and analyze for leak.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2857



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857